Examiner’s Statement of Reasons for Allowance
Claims 1-13, 17, 18, 21, 27, 28, 30, and 31 are allowed over the prior art.
This action is in reply to the Applicant’s correspondence on 04/29/2022.
The following is an Examiner’s statement of reasons for the indication of allowable claimed subject matter.
As per independent claims 1 and 27, generally, the prior art of record, United States Patent Application Publication No. US 20170201850 A1 to Raleigh et al. which shows method for child wireless device activation to subscriber account of a master wireless device; and United States Patent Application Publication No. US 20170098087 A1 to Li which shows a method and system for identification of security vulnerabilities, fails to teach alone, or in combination, other than via hindsight, at the time of the filing of the claimed invention, the italicized claim elements (i.e., claim 1: “calling, by the target function, a gateway function; querying, by the gateway function, an activation setting; and terminating, by the gateway function, the function call to the target function if the activation setting indicates an inactive status”; claim 27: “a gateway function; and at least one base function configured to call the gateway function; and wherein the gateway function is configured to query an activation setting and terminate the base function if the activation setting indicates an inactive status; and wherein the control unit is configured to set the activation setting”), at the time of the filing of the claimed invention; serving to patently distinguish the invention from said prior art.
Any comments Applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance". In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The current application is a national stage entry of PCT/CA2019/050991, International Filing Date: 07/17/2019 which claims priority from Provisional Application 62699108, filed 07/17/2018. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH L AVERY whose telephone number is (571)272-8627. The examiner can normally be reached M-F 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMIAH L AVERY/Primary Examiner, Art Unit 2431